 Case 1:06-cr-10011-CBK Document 106 Filed 02/11/21 Page 1 of 3 PageID #: 698




                        UNITED STATES DISTRICT COURT                          FEB 1 1 2021
                           DISTRICT OF SOUTH DAKOTA

                                 NORTHERN DIVISION



UNITED STATES OF AMERICA,                                 1:06-CR-10011-CBK

                    Plaintiff,                                   ORDER

      vs.


RALPH E.TAKEN ALIVE JR.,
                    Defendant.


      Defendant was convicted of voluntary manslaughter, assault with a dangerous
weapon, and assault resulting in serious bodily injury. He was sentenced on February 26,
2007, to a total sentence of316 months imprisonment. He appealed his convictions and
the United States Court of Appeals for the Eighth Circuit affumed. United States v.
Taken Alive, 513 F.3d 899(8th Cir. 2008). He filed a motion to vacate, set aside, or
correct sentence which I denied as untimely. United States v. Taken Alive. 2018 WL
2170328 (D.S.D.2018).
      Defendant has now filed a motion for clarification. He contends that I failed to

take into account his pain and need for ankle surgery when I sentenced him. He contends
that he suffered cruel and unusual punishment as a result of continued pain which
amounts to an Eighth Amendment claim. He asks the Court to investigate his claim.
      I took into account the factors set forth in 18 U.S.C. § 3553, including the history
and characteristics ofthe defendant and the need to provide the defendant medical care,
when I sentenced defendant. Defendant's need for medical care did not outweigh the
need to protect the public and for just punishment. I imposed an upward departure,
fmding that defendant's criminal history category of VI imder-represented his criminal
history and the likelihood he would commit further crimes and that the defendant had
engaged in extreme cruelty.
       Federal courts do not investigate civil claims on behalf of anyone. Any civil
claim arising out of defendant's medical needs while in prison must be brought in the
district where he is confined. Accordingly,
                                                             \
Case 1:06-cr-10011-CBK Document 106 Filed 02/11/21 Page 2 of 3 PageID #: 699



     IT IS ORDERED that defendant's motion, Doc. 105,for clarification is denied.
     DATED this             of February, 2021.
                                     BY THE COURT:




                                      CHARLES B. KORNI'^I^N
                                      United States District Judge




                                                                                    \
                                                                                    \
                                                                                        \
Case 1:06-cr-10011-CBK Document 106 Filed 02/11/21 Page 3 of 3 PageID #: 700




                         UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                 NORTHERN DIVISION



UNITED STATES OF AMERICA,                                  1:06-CR-100II-CBK

                    Plaintiff,                                   ORDER

      vs.


RALPH E. TAKEN ALIVE JR.,
                    Defendant.


      Defendant was convicted of voluntaiy manslaughter, assault with a dangerous
weapon, and assault resulting in serious bodily injury. He was sentenced on February 26,
2007, to a total sentence of316 months imprisonment. He appealed his convictions and
the United States Court of Appeals for the Eighth Circuit affirmed. United States v.
Taken Alive. 513 F.3d 899(8th Cir. 2008). He filed a motion to vacate, set aside, or
correct sentence which I denied as untimely. United States v. Taken Alive. 2018 WL
2170328(D.S.D. 2018).
      Defendant has now filed a motion for clarification. He contends that I failed to

take into account his pain and need for ankle surgery when I sentenced him. He contends
that he suffered cruel and unusual punishment as a result of continued pain which
amounts to an Eighth Amendment claim. He asks the Court to investigate his claim.
      I took into account the factors set forth in 18 U.S.C. § 3553, including the history
and characteristics ofthe defendant and the need to provide the defendant medical care,
when I sentenced defendant. Defendant's need for medical care did not outweigh the
need to protect the public and for just punishment. I imposed an upward departure,
finding that defendant's criminal history category of VI under-represented his criminal
history and the likelihood he would commit further crimes and that the defendant had
engaged in extreme cruelty.
       Federal courts do not investigate civil claims on behalf of anyone. Any civil
claim arising out of defendant's medical needs while in prison must be brought in the
district where he is confined. Accordingly,
